Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 1 of 80 PageID# 1702




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
  NAVIENT SOLUTIONS, LLC,
        Plaintiff,
        v.

  DEPARTMENT OF EDUCATION and DR.          Case No.: 1:21-cv-324-TSE-MSN
  MIGUEL CARDONA, Secretary of
  Education, in His Official Capacity,

        Defendants.


                      SUPPLEMENTAL ADMINISTRATIVE RECORD
                             VOLUME 4 (Pages 1518-94)
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 2 of 80 PageID# 1703




                             NAVIENT V. DEPARTMENT OF EDUCATION
                                       Case No. 21-CV-00324
                            SUPPLEMENTAL ADMINISTRATIVE RECORD

  Document Description                                                                 Bates No.

  Final Audit Determination of Federal Student Aid Letter from Patricia Trubia,        1345-71
  Director, Financial Institution Oversight Service, Federal Student Aid, to John
  Remondi, President and Chief Operating Officer, Sallie Mae, Inc., dated
  September 25, 2013

  Affidavit of Jason Wheeler dated November 24, 2015                                   1372-78

  Affidavit of Sheila M. Ryan-Macie dated March 24, 2015                               1379-476

  Letter from Robert Evans, former Director of Policy and Development, U.S.            1477-78
  Department of Education, to Sheila Ryan-Macie, dated March 18, 2014

  Affidavit of John (Jack) Remondi, dated September 22, 2016                           1479-81

  NCHER Website Interest & Special Allowance Rate Information, Historic 91-            1482-85
  Day T-Bill Rates

  1993 Trust Agreement                                                                 1486-517

  Official Statement Relating to Nellie Mae 1993 Series G (Aug. 1, 1993)               1518-94

  Affidavit of Mark L. Heleen dated September 23, 2016                                 1595-97

  Navient Responses to OIG Questions of December 14, 2007                              1598-600

  Letter from Robert S. Lavet, General Counsel, Sallie Mae, to Theresa Shaw,           1601
  U.S. Department of Education, dated February 15, 2007

  Affidavit of Jane Roig dated November 11, 2016                                       1602-03

  Emails concerning Freedom of Information Act dated April 26, 2017 and May 15, 2017   1604-07

  Letter from Theresa Shaw to Thomas J. Fitzpatrick dated January 24, 2007             1608-11

  Final Audit Report, Special Allowance Payments to Sallie Mae’s Subsidiary,           1612-75
  Nellie Mae, for Loans Funded by Tax-Exempt Obligations, dated August 2009

  Respondent Navient Corporation’s Request for Review of Final Audit                   1676-737
  Determination, dated July 27, 2016

  Brief in Support of Navient Corporation’s Appeal of the Final Audit                  1738-83
  Determination Issued by the Office of the Inspector General of the Department of
  Education, dated September 27, 2016

  Navient Corporation’s Reply Brief in Support of Appeal of Final Audit                1784-816
  Determination, dated November 23, 2016
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 3 of 80 PageID# 1704




  Transcript of March 30, 2017, Oral Argument                                                    1817-2018

  Navient Corporation’s Supplemental Brief, dated May 19, 2017                                   2019-40

  Hearing Official’s Initial Decision, dated March 7, 2019                                       2041-60

  DCL 93-L-161                                                                                   2061-77

  DCL 93-L-163                                                                                   2078-81

  DCL 96-L-186                                                                                   2082-87

  DCL FP-06-15                                                                                   2088-93

  DCL FP-07-01                                                                                   2094-99

  DCL FP-07-06                                                                                   2100-38

  Brief in Support of Navient Corporation's Appeal of the Hearing Official's Initial Decision,   2139-91
  dated April 8, 2019

  Motion for Leave To File a Reply in Support of Navient Corporation’s Appeal of the             2192-201
  Hearing Official’s Initial Decision

  Navient Visuals from Oral Argument before the Department of                                    2202-09
  Education Office of Hearings and Appeals, dated March 30 2017

  Brief in Support of Federal Student Aid’s Final Audit Determination, dated October 28,         2210-54
  2016

  Supplemental Brief in Support of Federal Student Aid’s Final Audit Determination, dated        2255-76
  May 19, 2017

  Brief in Response to Navient Corporation’s Appeal of Hearing Official’s Initial Decision,      2277-318
  dated May 3, 2018

  Motion for Leave To File a Sur-Reply Brief in Response to Reply Brief in Support of            2319-35
  Navient Corporation’s Appeal of Hearing Official’s Initial Decision), dated May 31, 2019
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 4 of 80 PageID# 1705




                                       1518
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 5 of 80 PageID# 1706




                                       1519
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 6 of 80 PageID# 1707




                                       1520
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 7 of 80 PageID# 1708




                                       1521
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 8 of 80 PageID# 1709




                                       1522
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 9 of 80 PageID# 1710




                                       1523
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 10 of 80 PageID# 1711




                                       1524
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 11 of 80 PageID# 1712




                                       1525
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 12 of 80 PageID# 1713




                                       1526
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 13 of 80 PageID# 1714




                                       1527
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 14 of 80 PageID# 1715




                                       1528
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 15 of 80 PageID# 1716




                                       1529
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 16 of 80 PageID# 1717




                                       1530
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 17 of 80 PageID# 1718




                                       1531
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 18 of 80 PageID# 1719




                                       1532
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 19 of 80 PageID# 1720




                                       1533
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 20 of 80 PageID# 1721




                                       1534
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 21 of 80 PageID# 1722




                                       1535
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 22 of 80 PageID# 1723




                                       1536
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 23 of 80 PageID# 1724




                                       1537
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 24 of 80 PageID# 1725




                                       1538
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 25 of 80 PageID# 1726




                                       1539
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 26 of 80 PageID# 1727




                                       1540
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 27 of 80 PageID# 1728




                                       1541
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 28 of 80 PageID# 1729




                                       1542
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 29 of 80 PageID# 1730




                                       1543
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 30 of 80 PageID# 1731




                                       1544
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 31 of 80 PageID# 1732




                                       1545
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 32 of 80 PageID# 1733




                                       1546
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 33 of 80 PageID# 1734




                                       1547
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 34 of 80 PageID# 1735




                                       1548
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 35 of 80 PageID# 1736




                                       1549
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 36 of 80 PageID# 1737




                                       1550
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 37 of 80 PageID# 1738




                                       1551
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 38 of 80 PageID# 1739




                                       1552
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 39 of 80 PageID# 1740




                                       1553
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 40 of 80 PageID# 1741




                                       1554
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 41 of 80 PageID# 1742




                                       1555
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 42 of 80 PageID# 1743




                                       1556
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 43 of 80 PageID# 1744




                                       1557
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 44 of 80 PageID# 1745




                                       1558
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 45 of 80 PageID# 1746




                                       1559
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 46 of 80 PageID# 1747




                                       1560
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 47 of 80 PageID# 1748




                                       1561
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 48 of 80 PageID# 1749




                                       1562
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 49 of 80 PageID# 1750




                                       1563
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 50 of 80 PageID# 1751




                                       1564
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 51 of 80 PageID# 1752




                                       1565
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 52 of 80 PageID# 1753




                                       1566
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 53 of 80 PageID# 1754




                                       1567
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 54 of 80 PageID# 1755




                                       1568
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 55 of 80 PageID# 1756




                                       1569
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 56 of 80 PageID# 1757




                                       1570
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 57 of 80 PageID# 1758




                                       1571
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 58 of 80 PageID# 1759




                                       1572
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 59 of 80 PageID# 1760




                                       1573
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 60 of 80 PageID# 1761




                                       1574
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 61 of 80 PageID# 1762




                                       1575
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 62 of 80 PageID# 1763




                                       1576
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 63 of 80 PageID# 1764




                                       1577
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 64 of 80 PageID# 1765




                                       1578
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 65 of 80 PageID# 1766




                                       1579
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 66 of 80 PageID# 1767




                                       1580
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 67 of 80 PageID# 1768




                                       1581
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 68 of 80 PageID# 1769




                                       1582
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 69 of 80 PageID# 1770




                                       1583
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 70 of 80 PageID# 1771




                                       1584
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 71 of 80 PageID# 1772




                                       1585
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 72 of 80 PageID# 1773




                                       1586
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 73 of 80 PageID# 1774




                                       1587
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 74 of 80 PageID# 1775




                                       1588
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 75 of 80 PageID# 1776




                                       1589
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 76 of 80 PageID# 1777




                                       1590
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 77 of 80 PageID# 1778




                                       1591
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 78 of 80 PageID# 1779




                                       1592
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 79 of 80 PageID# 1780




                                       1593
Case 1:21-cv-00324-TSE-MSN Document 37-1 Filed 06/23/21 Page 80 of 80 PageID# 1781




                                       1594
